      Case 3:18-cv-00038-CWR-FKB Document 37 Filed 10/29/18 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 CAPITOL BODY SHOP, INC.                                                                  PLAINTIFF

 V.                                                              CAUSE NO. 3:18-CV-00038-CWR

 UNIVERSAL UNDERWRITERS INSURANCE                                                       DEFENDANT
 COMPANY

                                     ORDER OF DISMISSAL

       The parties have announced to the Court a settlement of this case, and the Court desires

that this matter be finally closed on its docket.

       IT IS, THEREFORE, ORDERED that this case is hereby dismissed with prejudice as

to all parties. If any party fails to execute or comply with the settlement agreement, an aggrieved

party or parties may reopen the case to enforce the settlement agreement. If successful, all

additional attorney’s fees and costs from this date shall be awarded such aggrieved party or

parties against the party failing to execute or comply with the settlement agreement.

       The Court specifically retains jurisdiction to enforce the settlement agreement.

       SO ORDERED, this the 29th day of October, 2018.


                                               s/ Carlton W. Reeves       _
                                               UNITED STATES DISTRICT JUDGE
